DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 recites “having an end-on cross-sectional shape arranged to increase the surface area of the insertable filter unit.”  It is not clear what is intended to be a  reference surface area or end-on cross-sectional shape against which one of ordinary skill in the art can compare to determine whether a particular cross-sectional shape results in an increase of surface area or not.  It is also not clear if the surface area is intended to be an external surface area of the insertable filter unit or if the surface area includes the internal surface area, including surface area of pores and/or other voids in the insertable filter unit.  The claim is thus indefinite for failing to provide one of ordinary skill in the art with the metes and bounds of protection desired.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The claim limitation “retaining means to retain the insertable filter unit in the recess” is being interpreted under 35 U.S.C. 112(f) to include any of the structures recited in the published Specification in paragraphs [0007], [0025]-[0026], [[0117]-[0124], [0132]-[0138] and [0166].

International Search Report
PHILIP MORRIS PROD (EP 1754419 A1), POGOSIAN et al (EP 1163857 A1), JUROP AG (CH 695306 A5), CLARK et al (US 2005/0066982 A1), ANDERSEN et al (US 2009/0288667 A1) and RUEDIGER (DE 1873551 U) were cited as a “X” and/or “Y” references in the International Search Report and Written Opinion for International Application PCT/EP2012/062496, to which the instant application claims priority.  Clark et al and Andersen et al were used in the rejections herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-36, 39, 41-44 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Clark et al (US 2005/0066982) and with the evidence of The Merriam-Webster online dictionary.
Claims 35-36, 42 and 47: Clark et al discloses an insertable and breakable flavor capsule for a smoking article (cigarette) filter, the capsule comprising a flavoring agent.  In an embodiment, a section of filter material comprises an annular outer section and an inner portion that includes a compartment (reads on recess) adapted for receiving the breakable capsule (Abs; [0006]; [0014]; [0068]).  The capsule reads on an insertable filter unit.  The ends of the inner portion are crimped to retain the breakable capsule [0068], thus a mechanical retaining means or retaining mechanism is disclosed.  In an example, the capsule is inserted is inserted by hand into the mouth-end of the filter such that the capsule is imbedded in the mouth-end section of filter material ([0093], Example 3).
The capsule payload is crystalline or dry powder in some embodiments [0075], therefore flavorant in a granular form would have been obvious to one of ordinary skill in the art.  In an alternative embodiment, the recess comprises a plurality of breakable capsules having diameters of at least 1 mm [0072]; therefore, one of ordinary skill in the art would have found the plurality of breakable capsules to comprise a granular form of the flavorant. 
The smoking article is a heat-not-burn product in some embodiments [0046].
Claim 39: The user can break the capsule by squeezing (the insertable filter unit is thus formed from a manually compressible material) to release the flavoring into the filter [0071].
Claim 41: The capsule is generally spherical in shape [0073] having an end-on cross-section of a circle.  The spherical shape offers an increased surface area per volume over some other cross-sectional shapes such as triangular, square, ovoid, etc. 
Claims 43 and 44: Disclosed flavorants include menthol, lemon, tea, coffee, etc. [0076].  Some flavorings, e.g.-coffee, tea, chocolate, will stain and change the color of the surrounding filter material (reads on colorants), or, at least, changing the color upon release of the flavorant would have been obvious.
Claim 48: As discussed above, Clark et al discloses a heat-not-burn product comprising an insertable filter unit.  A “kit” can be defined as a set of parts to be assembled or worked up (The Merriam-Webster online dictionary).  Therefore, the heat-not-burn product and insertable filter unit comprise a kit of parts to be assembled.

Claim 46 is rejected under pre-AIA  35 U.S.C. 103 as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as unpatentable over Clark et al in view of Andersen et al (US 2009/0288667).
The disclosure of Clark et al is used as above.. Clark et al does not disclose that the capsule contains a filtering material.  Clark does disclose that the breakable capsule carries a payload carrying a compound intended to introduce some change to the nature or character of mainstream smoke drawn through the filter material [0068]. 
Andersen et al discloses a filter unit comprising in some embodiments a carrier material engaged with an adsorbent (smoke modifying material and a filtration material), the carrier material engaged with an adsorbent forming a filter unit that is insertable into a filter element of a smoking article (Abs; [0002], [0008], [0038]-[0039]).  The carrier can be in the form of a pellet (granule), a capsule, etc. to facilitate insertion into the filter element.  In some embodiments, a flavoring agent is incorporated within the carrier material [0046].  In other embodiments, the flavoring agent is inserted in a rupturable capsule that can be broken by the user squeezing the filter element (the capsule is thus made from a manually compressible material) ([0025], [0046]-[0047]).
The prior art thus teaches that an insertable filter units comprising a flavorant and an adsorbent as a smoke modifying substance.  Therefore, it would have been obvious to one of ordinary skill in the art to include a carrier material engaged with an adsorbent (filtration material) as an insertable filter unit in the smoking article filter of Clark et al as a compound intended to introduce some change to the nature or character of mainstream smoke drawn through the filter material with a reasonable expectation of success in obtaining a suitable filter for a smoking article.

Claims 35-36, 41-42 and 44-48    103(a) Patarra (US 4319590) in view of Woods et al (US 4729391) and Clark et al.
Claims 35-36, 42, 44 and 46-47:  Patarra discloses two insertable cartridge filter units for a cigarette comprising a tip or mouthpiece 12 having a recess, the cartridge filter units include an inner cartridge 13 comprising a material for filtering smoke and an outer cartridge 17 containing a flavoring agent such as menthol, lemon, etc. (col 2, lines 3-14 and 27-33; Figs. 2 and 7).  The cartridge filter units are snugly but slidably received inside the recess of the tip or mouthpiece.  Therefore, one of ordinary skill in the art would have found the “snugly but slidably received” to be a friction fit, which reads on a mechanical retaining means for the cartridge filter units.  
Patarra does not disclose a flavorant in granular form.  However, Woods et al discloses a flavor-carrying microporous polymer comprising absorbed flavoring material (e.g.-menthol) to be incorporated in a cigarette filter to release flavor into a smoke stream during smoking of a cigarette (Abs; col 1, lines 37-40; col 1, line 63 to col 2, line 3).  The microporous polymer is in particulate form in some embodiments (reads on a flavorant in granule form) (col 1, lines 57-62).  An advantage in the invention is that the flavorant is held within the filter unit during storage and is displaced by substances from tobacco smoke during smoking of the cigarette, thereby removing particulate matter from smoke and replacing it with desired flavor materials (col 1,lines 25-28; col 2, lines 4-11 and 22-27).  It would therefore have been obvious to include the particulate microporous polymer comprising absorbed flavoring material of Woods et al in the outer cartridge 17 containing a flavoring agent of Patarra to obtain the advantages disclosed by Woods et al.
Patarra does not disclose that the cigarette is a heat-not-burn cigarette.  However, Clark et al, as discussed above, discloses a smoking article comprising an insertable filter unit.  Clark et al also discloses that the smoking article can be a filtered cigarette (Abs, [0006]) or a heat-not-burn product [0046].  Therefore, employing the insertable cartridge filter units of Patarra in a heat-not-burn product would have been obvious to one of ordinary skill in the art with a reasonable expectation of success.
Claim 41: Patarra discloses that the insertable cartridge filter units are cylindrical in shape and have a circular end-on cross-section (Figs. 1 and 3), which offers an increased surface area per volume over some other cross-sectional shapes such as triangular, square, etc.
Claim 45: Patarra discloses that each insertable cartridge filter unit includes a pull string 14 having a knob 16 on its outer end or draw string 18 having a knob 20 on its outer end to aid in removing the cartridge from the recess (col 2, lines 16-26 and 33-49; Figs 2, 4 and 5).  Knobs 16 and 20 have a larger size (thicker) than the pull string 14 or draw string 18 and are not arranged to be inserted into the recess.
The pull string 14 and draw string 18 comprise thin insertable parts, while knobs 16 and 20 comprise thicker, non-insertable parts.
  Claim 48: Patarra discloses a smoking product comprising an insertable filter unit.  A “kit” can be defined as a set of parts to be assembled or worked up (The Merriam-Webster online dictionary).  Therefore, the smoking product and insertable filter units comprise a kit of parts to be assembled.

Claims 37-38    103(a) Patarra (US 4319590) in view of Woods et al (US 4729391) and Clark et al and further in view of Jansma et al (US 4856540).
The disclosures of Patarra, Woods et al and Clark et al are used as discussed above.  Patarra, Woods et al and Clark et al do not disclose the claimed retaining means.  However, Jansma et al  discloses a cigarette filter containing an insertable filter modifier 1 (insertable filter unit) comprising an annular shield 20, a probe 30 for insertion into the integral filter of the cigarette, and an interior passageway 40 through which smoke is forced to travel (Abs; col 1, lines 43-61; col 2, lines 6-10 and 30-36; col 4, lines 22-26 and 59-63, Figs 1 and 2; Claim 1).  The probe has a conical tip 32 (col 3, lines 5-7) and reads on a spike (reads on a spike).  The filter modifier removes up to 60% of tar and nicotine than the filter without the filter modifier (col 5, lines 6-11), thus the filter modifier reads on an insertable filter unit.33
Probe 30 contains spiral thread 37 as a holding means (reads on a screw thread) to hold the filter modifier in place (col 2, lines 34-36; col 4, lines 22-26).  It would have been obvious to one of ordinary skill in the art to modify the insertable cartridge filter units of Patarra to include a screw thread or a spike on in view of Jansma et al as retaining means used in the art to better secure an insertable unit in a recess of smoking article.

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the nearest prior art is that cited herein.  The prior art fails to disclose or suggest an insertable filter unit for a smoking article filter, the filter unit comprising a retaining means that comprises an adhesive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748